Citation Nr: 0810486	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran had active service from January 1988 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2001 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In the April 2001 decision, the RO 
denied entitlement to a disability rating in excess of 10 
percent for low back pain.  In October 2001 the RO increased 
the veteran's 10 percent disability rating for low back pain 
to 20 percent disabling, effective from October 5, 2000. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the RO received the veteran's request for a 
video conference hearing before a Veterans Law Judge.  Since 
the RO is responsible for scheduling the requested hearing, a 
remand of this matter to the RO is necessary. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge, in accordance with his March 2008 
request.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



